The facts of this dispute are similar to those stated in the opinion in Schwan et al. v. Premack, et al., *Page 376 
S.D., 17 N.W.2d 911. The two appeals have been considered contemporaneously, as the issues presented are identical.
Eugene Baldwin died on December 3, 1941, as the result of an accident arising out of and in the course of his employment by the defendant, Pitts. At the time of his death Eugene was twenty years old and living with his parents. Also living with their parents were two brothers of Eugene, fourteen and twelve years of age. During the year 1941 Eugene had earned something more than $600, all of which was given to his mother, and used for the support of the family Eugene's father's total income in 1941 was $1,052.36. There were outstanding bills of approximately $300 owing by Eugene's parents at the time of his death, in addition to an indebtedness of approximately $500 due under a contract for the purchase of the house in which the family was living. Eugene's mother was not physically strong but with the help of the children was able to perform the housework. The family had no property other than the house being purchased under contract, its furnishings and the father's wages.
The above facts are all undisputed, and bring this case squarely within the rule announced in the case of Schwan v. Premack, supra.
The judgment appealed from is reversed.
All the Judges concur.